Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With respect to claim 1, the claim recites the phrase:
“…and wherein the respective dimensions and polarization direction of each of the at least four polarizer segments are such that, when the illuminated selectable region comprises a typical defect, a signal-to-noise ratio (SNR) of radiation, scattered off the illuminated selectable region and passed through the at least four polarizer segments, is substantially maximized”.

The instant phrase amounts to a recitation of if a result to be achieved by the invention without description of the structure of the invention designed to achieve the result.   MPEP 2173.05(g) explains, “when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008)”.  The MPEP goes on to explain that, “without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). See also Datamize LLC v. Plumtree Software Inc., 75 USPQ2d 1801 (Fed. Cir. 2005)”.  In the instant case, the claim recitation encompasses any and all dimensions and polarization direction of each of the at least four polarizer segments which substantially maximize signal-to-noise ratio, without specify what those dimensions and directions would be.  Accordingly, the scope of the invention is indefinite.  Additionally, independent claims  11, 20, and 21 each recite similar phrases and are rejected according to the same rationale set forth above regarding claim 1.  The balance claims are rejected based on dependence.
With respect to claim 1, the claim recites the phrase “typical defect”.  The Examiner has looked to the specification for guidance on the scope of the phrase.  The specification states in paragraph [0111]:
“As used herein, according to some embodiments, the term "typical defect" may refer to a three-d-dimensional defect that is of an average shape, and optionally size, which are characteristic of defects on unpatterned wafers. The average shape and size may be obtained, for example, by imaging a large number of defects on an unpatterned wafer(s), obtaining parameters19 mathematically parameterizing the shape, and optionally the size, of each the imaged defects, and averaging over the parameters.”

The instant passage amounts to merely a suggestion and fails to further define the scope of the phrase “typical defect”.  Accordingly, the claim is rejected for lacking clarity.  Independent claims  11, 20, and 21 each recite similar phrases and are rejected according to the same rationale set forth above regarding claim 1.  The balance claims are rejected based on dependence.
Claim 20 recites the phrase “a computerized method for reviewing defects on an unpatterned wafer, the method comprising: an optical-based stage comprising: receiving an unpatterned wafer…”.  The scope of the instant phrase is unclear.  The first step of the method includes the phrase “receiving an unpatterned wafer comprising one or more detected defects…”.    It is not clear how a computerized method can include the step of receiving an unpatterned wafer. This in consistency calls into question the extent to which the method computerized, and thus the clarity of the invention.  Second, the phrase “the method comprising: an optical-based stage comprising:”.  Because the process claim comprises a mere recitation of a structural element without indication of the process step in which the element is used, the claim is unclear.  How is the stage used within method?  One of ordinary skill in the art would not be apprised of the scope of the claim.
Claim 20 recites the phrase “a scanning-electron microscope (SEM) based stage comprising”.  The instant phrase amounts to a mere statement of structure without reference to a step within the method of use.  One of ordinary skill in the art would not be apprised of the scope of the claim.
Claim 20 recites the phrase “employing a SEM to review the one or more defects”.  The claim previously recites the phrase “a scanning-electron microscope (SEM)”.  The instant phrase lacks antecedent basis.  Which SEM is used in the method claim?  One of ordinary skill would not be apprised of the scope of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Biellak et al. (US 8169613) in view of Dotan (US 6407373).
With respect to claims 1, 11 and 21, Biellak discloses a system and method for optical imaging of defects on unpatterned wafers, comprising: 
providing an illumination module (coherent light source 103) configured to produce a substantially polarized light beam incident on a selectable region of an unpatterned wafer (Fig 2A; column 6); 
providing a segmented polarizer comprising at least four polarizer segments characterized by respective dimensions and polarization directions (Fig 3B-C; polarizing device 209, 300 includes segments of defined polarization state 301-303; column 8); 
providing relay optics configured to collect and guide radiation scattered off the unpatterned wafer onto the segmented polarizer (objective lens 207; Fig 2B); and 
providing a detector (detector 208) configured to sense scattered radiation passed through the segmented polarizer (209); 
wherein the respective dimensions and polarization direction of each of the at least four polarizer segments are such that, when the illuminated selectable region comprises a typical defect, a signal-to-noise ratio (SNR) of radiation, scattered off the illuminated selectable region and passed through the at least four polarizer segments, is substantially maximized (minimizing signal from defects and increasing the SNR of scattered radiation; column 3); and
wherein the segmented polarizer comprises one or more opaque regions such that the at least four polarizer segments are non-complementary (Figures 3B-C; column 9).
Biellak does not specify the wafer positioned on a stage.  In the same field of endeavor, Dotan discloses (FIG 4) a wafer inspection system 400 and method of using further comprising providing a stage 414 for positioning the wafer with respect to a microscope 416 and SEM 420, with the understood benefit of providing stable support and accurate positioning of the wafer for inspection (columns 9-10).  In light of the increased support and positioning of the wafer as taught by Dotan, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Biellak.
Regarding claim 20, Biellak discloses a method of reviewing defects on unpatterned wafers, the method comprising: 
receiving an unpatterned wafer comprising one or more detected defects and a defect map specifying coordinates of the one or more detected defects (Fig 1); and Page 5 of 9Appl. No. 16/861,094Attorney Docket No.: 095142-1190857
for each of the one or more detected defects, optically reviewing the defect by:
irradiating a region comprising the defect 76a with a substantially polarized incident light beam 54 (Fig 1); and 
employing relay optics 79, 207 to collect and guide radiation scattered off the region onto a segmented polarizer comprising at least four polarizer segments 302 characterized by respective dimensions and polarization directions (Fig 2B, 3B); 
wherein the respective dimensions and polarization direction of each of the at least four polarizer segments are such that, when the region comprises a typical defect, a SNR of radiation, scattered off the illuminated selectable region and passed through the at least four polarizer segments, is substantially maximized (Fig 3B; minimizing signal from defects and increasing the SNR of scattered radiation; column 3); 
forming an image of the detected defect from scattered radiation passed through the segmented polarizer (detector 208; column 8); and 
analyzing the formed image to correct, if necessary, the coordinates of the detected defect, thereby generating a corrected defect map (detector 208 is processed to determine where particulates and other defects of the region 202 of the sample are formed 201; column 8).
Biellak does not teach an SEM process. In the same field of endeavor, Dotan discloses a defect inspection method comprising providing an optical inspection method, and further comprising providing a scanning-electron microscope (SEM) based stage (414), employing the SEM to review the one or more defects (columns 9-10); and reviewing SEM-obtained images of the one or more defects (Figures 4, and 6-8; computer system 458 automatically reviews defects detected in a select portion of the semiconductor wafer 124; column 10-12).  In light of the precision and ability to detect defects as small as a few nanometers as provided by the teachings of Dotan, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Biellak.
Regarding claims 3, and 13, Belliak discloses wherein the at least four polarizer segments are non-complementary, and the segmented polarizer comprises one or more opaque sections (FIG 3B; column 8).
Regarding claims 5, 15, and 22, Belliak discloses the illumination module configured to produce substantially polarized light at a non-zero angle with respect to an optical axis defined by the relay optics and wherein the beam is substantially linearly polarized (Fig. 1 and 2A; P-polarized; column 3).
Regarding claims 7, 17, Belliak discloses the segments polarizer is substantially set on a pupil of the relay optics, wherein an optical axis, defined by the relay optics, lies substantially on an incidence plan of the polarized light beam produced by the illumination module, wherein the illumination module is configured to produce the polarized light beam such as to be p-polarized and wherein the at least four polarizer segments substantially jointly exhibit mirror symmetry about an incidence plane of the polarized light beam (Figures 1-3C).
Regarding claim 8, Belliak discloses providing a wave plate positioned between the segmented polarizer and the relay optics, the wave plate being configured to modify the polarization properties of scattered radiation arriving at the segmented polarizer (column 9).
Regarding claims 9 and 25, Belliak does not disclose each of the at least four polarizers as wire-grid polarizers.  Wire grid polarizers are known in the art and would have been an obvious choice to one of ordinary skill based on the design constraints of the application at hand.
Regarding claims 10, 19 and 26, Belliak discloses a system and method for improving sensitivity of the instrument in measuring defects over background sources by way of varied polarization filters strips adjacently arranged at varying angles (FIG 3B-C column 1).  In order to optimize minimizing noise transmission and improve performance, it would have been obvious to one of ordinary skill in the art to arrange the deviation in polarization angle between adjacent segments at less than the absolute distance of a polarization angle of the background noise radiation.
Regarding claim 14, Belliak discloses providing an optical mask to prevent one or more regions on the segmented polarizer from being irradiated by the scattered radiation (spatial filter includes light blocking portions; Figure 1; column 4).
Allowable Subject Matter
Claims 23 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 23, the prior art Belliak et al. discloses selecting a variety of polarization angles for respective, but does not disclose wherein the respective polarization direction of each of the polarizer segments is substantially perpendicular to a mean polarization direction of respective background noise radiation.   Claim 24 is objected to based on dependence.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REBECCA CAROLE. BRYANT
Examiner
Art Unit 2877



/REBECCA C BRYANT/         Examiner, Art Unit 2877